                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



AMICA MUTUAL INSURANCE                                                Case No. 3:19-cv-00463-SB
COMPANY, as subrogee of JOHN
SULLIVAN AND SARAH THURSTON                                             OPINION AND ORDER
SULLIVAN,

                      Plaintiff,

              v.

MARIO MARTINEZ,

                      Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Amica Mutual Insurance Company (“Amica”), as subrogee of John Sullivan and

Sarah Thurston Sullivan (the “Sullivans”), filed this action against defendant Mario Martinez

(“Martinez”), alleging negligence claims. (ECF No. 1.) Pending before the Court is Amica’s

renewed motion for service by publication. (ECF No. 8.) For the following reasons, the Court

grants Amica’s motion.

                                       BACKGROUND

       Amica alleges that in 2017, the Sullivans hired Martinez, a contractor, to finish the

flooring inside their mountain cabin located in Welches, Oregon. (Compl. ¶¶ 6-8.) While

PAGE 1 – OPINION AND ORDER
stripping the existing finish, Martinez applied a stain to the flooring that was prone to

spontaneous heating and combustion if improperly handled. (Compl. ¶¶ 9-10.) Martinez

improperly used the stain materials, and as a result, the Sullivans’ cabin caught fire and sustained

substantial fire damage. (Compl. ¶ 11.) The Sullivans received $367,922.82 from Amica to repair

the cabin. (Compl. ¶ 13.)

       On March 29, 2019, Amica filed this action against Martinez, seeking to recover as the

real party in interest the amount it paid to the Sullivans. (ECF No. 1.) On May 15, 2019, Amica

asked for leave to serve Martinez by publication because other methods of service had proven

futile. (ECF No. 8.) The Court initially denied the request because Amica had not yet attempted

all possible methods of service. (ECF No. 9.) Specifically, Amica had not attempted to serve

Martinez by first-class certified, registered, or express mail with return receipt requested. (ECF

No. 9.) The Court extended the time to perfect service by sixty days. (ECF No. 9.)

       Now before the Court is Amica’s Renewed Motion for Leave for Service by Publication.

(ECF No. 15.) Following the Court’s earlier order, Amica sent the Summons, Complaint, and the

Court’s June 27, 2019 Order, to Martinez’s four last known addresses via first class certified

mail with return receipt and signature confirmation requested. (ECF No. 15.) According to the

return receipts, the letters were not delivered to Martinez. (ECF No. 15.)

       The information available to Amica suggests that Martinez lives in either Multnomah

County, Oregon (specifically, Gresham), or Clark County, Washington. (ECF No. 15.) Amica

proposes service by publication in the Gresham Outlook newspaper, which is generally

circulated in Gresham, and The Columbian newspaper, which is generally circulated in Clark

County, Washington. (ECF No. 15.)

///



PAGE 2 – OPINION AND ORDER
                                            DISCUSSION

        “Unless federal law provides otherwise, an individual . . . may be served in a judicial

district of the United States by: (1) following state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the district court is located or where

service is made. . . .” Fed. R. Civ. P. 4(e)(1). The Oregon Rules of Civil Procedure allow

individuals to be served by the following methods: (1) by personal service on the individual or an

authorized agent; (2) by delivering copies of the summons and the complaint to the home of the

individual and leaving it with a resident who is over fourteen years of age; (3) by leaving a copy

of the complaint and summons at the individual’s office during normal working hours “with the

person who is apparently in charge”; or (4) by mailing the copy of the summons and complaint

to the individual by first-class certified, registered, or express mail with return receipt requested.

See Or. R. Civ. P. 7(D)(1). Oregon law also allows for service by publication if service cannot be

accomplished by other methods:

       [o]n motion upon a showing by affidavit or declaration that service cannot be
       made by any method otherwise specified in these rules or other rule or statute, the
       court, at its discretion, may order service by any method or combination of
       methods which under the circumstances is most reasonably calculated to apprise
       the defendant of the existence and pendency of the action, including . . .
       publication of summons[.]

Or. R. Civ. P. 7(D)(6)(a). “An order for publication shall direct publication to be made in a

newspaper of general circulation in the county where the action is commenced, or if there is no

such newspaper, then in a newspaper to be designated as most likely to give notice to the person

to be served.” Or. R. Civ. P. 7(D)(6)(c).

       Amica renews its request for leave to serve Martinez by publication in the Gresham

Outlook and The Columbian newspapers. In response to the Court’s concern that Amica had not

yet exhausted its service attempts, Amica attempted to effect service by first-class certified mail


PAGE 3 – OPINION AND ORDER
at Martinez’s last four known addresses, to no avail. Therefore, the Court concludes that service

by publication in the Gresham Outlook and The Columbian newspapers is appropriate under Or.

R. Civ. P. 7(D). Those newspapers are generally circulated publications in the counties of

Martinez’s last known addresses, and therefore are most likely to provide Martinez with notice

of this action. Amica must follow the service by publication requirements of the Oregon Rules of

Civil Procedure which require, among other things, publication “four times in successive

calendar weeks.” Or. R. Civ. P. 7(D)(6)(c).

                                        CONCLUSION

       For the reasons stated, the Court GRANTS Amica’s renewed motion for leave for service

by publication. (ECF No. 15.)

       DATED this 9th day of October, 2019.


                                                     STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 4 – OPINION AND ORDER
